Exhibit 10.2(x)

LOGO [g40199g01l77.jpg]

 

   Supplemental Group Insurance for Belgian Employees graded G20 and higher (AXA
Supplemental Pension Plan)    Cytec Surface Specialties nv/sa    Handbook

 

 

Edition – 02/2008



--------------------------------------------------------------------------------

Foreword

The Cytec Surface Specialties Supplemental Pension Plan is a group insurance
plan in addition to the regular Cytec Group Insurance Plan. It is intended to
provide employees with a Belgian employment agreement, who are subject to
Belgian social security contributions and graded G20 and higher, with a
comfortable standard of living when they retire.

In this handbook you will find the necessary information about this supplemental
pension plan. Note that this new supplemental plan will be in force as from
1 March 2008 onwards and replaces any existing AXA supplemental plans.

We are sure this supplemental plan will contribute to your satisfaction as an
employee of Cytec.

 

 



--------------------------------------------------------------------------------

Table of contents

 

Why does Cytec offer you a supplemental pension plan?    1 What are the basic
principles of this supplemental plan?    2 How are my retirement benefits
granted?    3 How is my death benefit defined?    5 What does happen to my
retirement benefits when I leave Cytec?    6 Final remarks    9

 

 



--------------------------------------------------------------------------------

   USER’S HANDBOOK – AXA’S SUPPLEMENTAL PENSION PLAN FOR EMPLOYEES OF GRADE 20
OR MORE

 

   Why does Cytec offer you a supplemental pension plan? How can I position
“employee benefits” in my own financial plan?    We all know that only few
financial instruments allow an employer to deliver income to its employees on a
tax efficient basis. One of those vehicles is a supplemental group insurance
which defers current employment income, taxable at marginal income rates and
subject to full employee and employer social security contributions, to
retirement income which is taxable at much lower tax rates (currently 16.66%)
and subject to limited social taxes (currently between 3.55% and 5.55% depending
on the amount).    Cytec has set up such a group insurance with AXA. This
handbook is therefore intended to explain the following benefits in detail:   

-   additional savings benefits (retirement)

  

-   additional death in service benefits

 

   1



--------------------------------------------------------------------------------

   USER’S HANDBOOK – AXA’S SUPPLEMENTAL PENSION PLAN FOR EMPLOYEES OF GRADE 20
OR MORE

 

   What are the basic principles of the supplemental pension plan? Who is a
member?    All employees with a Belgian employment agreement (whether fixed term
or open-ended), who are subject to Belgian social security contributions and
graded G20 and higher, automatically become members of this supplemental pension
plan. Membership is immediate from the date of hire (if taking a job graded G20
and higher) or at the date of promotion to a job graded G20 and higher.    You
continue your participation in this supplemental plan as long as you work for
Cytec and are graded G20 or higher. This plan is interrupted in case of
suspension of the employment agreement (for example: termination, career
interruption, full-time time credit).    All eligible employees who work
part-time will have the same benefits as those working full time, subject to pro
ration in accordance with their working time, When does the group insurance end?
   Membership to the group insurance will cease as soon as you stop working for
Cytec and, more precisely, in the following cases:    - retirement or early
retirement    - dismissal or resignation    - death    Membership to this
pension plan will also cease in case of demotion to a grade below G20. Note that
in this case, no new contributions will be paid into this plan but you will
remain entitled to the already accrued reserves which will continue to earn
interest (currently 3.25% plus profit sharing interest) until one of the three
above listed situations occurs.

 

   2



--------------------------------------------------------------------------------

   USER’S HANDBOOK – AXA’S SUPPLEMENTAL PENSION PLAN FOR EMPLOYEES OF GRADE 20
OR MORE

 

   How are my retirement benefits granted?    As soon as you become a member of
this supplemental plan, you start accruing additional retirement benefits. How
is the pension benefit defined?    The additional retirement benefit you will
receive when you retire (normal retirement age is 65), depends on the invested
contributions and the return granted by the insurance company.    The
contributions are fixed as follows:

      Grade   

% of your real individual ICP budget

       

 

G20

   30%      

 

G21

   30%      

 

G22

   30%      

 

G23

   50%      

 

G24

   50%      

 

G25

   50%   

   The ICP budget is determined by Cytec’s Executive Leadership Team in
accordance with Cytec Industries’ Incentive Compensation Plan and relates to the
prior year of performance.    The contribution is calculated and paid once a
year, on March 1 of every year. The payment to the insurance company occurs
within 8 working days.    The contribution can never be lower than €250. In case
of an incomplete year, a proportionate minimum amount will be paid (based on the
effective number of full affiliation months).    The contribution can on the
other hand not exceed the authorised tax deductible level. Indeed the sum of
your legal/state pension and your extra-legal pensions cannot exceed 80% of your
last normal gross salary and this for a full career of 40 years.    AXA grants a
guaranteed/fixed interest (of currently 3.25%) as well as a profit sharing
interest on these contributions.

 

   3



--------------------------------------------------------------------------------

   USER’S HANDBOOK – AXA’S SUPPLEMENTAL PENSION PLAN FOR EMPLOYEES OF GRADE 20
OR MORE

 

Who does pay this contribution?    From a tax/legal perspective the contribution
is qualified as an employer contribution. On top, the company pays the insurance
tax (currently 4.4%) and the social security charges (currently 8.86%) related
to these contributions. What does happen in case of early retirement or leaving
Cytec?    In case of early retirement or when leaving Cytec, AXA will determine
the amount that has already been accrued at that point in time (= sum of
contributions + interest).   

 

From a tax and legal perspective the same regulations are applicable as for your
regular group insurance plan (i.e. the accrued amount will be reduced with 3.55%
up to 5.55% as social security charge and the remaining amount will be taxed at
currently 16.66% in case of early retirement or 10.09% if you continue working
up to age 65).

What does happen if you chose payment or transfer?    The retirement benefit is
payable at age 65. If you retire earlier and ask your retirement benefit, AXA
will simply determine the amount that has already been accrued.   

 

As from the January 1, 2010 the retirement benefit will no longer be payable
before age 60.

  

 

AXA makes the necessary social and income tax deductions on the retirement
benefit. On January 1, 2008, those amounted to about 3.55% to 5.55% social
security contribution (depending on the level of the capital to be paid) plus
16.66% taxes, increased with communal taxes.

 

   4



--------------------------------------------------------------------------------

   USER’S HANDBOOK – AXA’S SUPPLEMENTAL PENSION PLAN FOR EMPLOYEES OF GRADE 20
OR MORE

 

   How is my death benefit defined?    As mentioned, besides the “retirement”
part, your additional group insurance does also include a “death” part.    If
you die during the time you are affiliated to this additional savings plan,
(following an illness, an accident at work or at home,…), your relatives are
entitled to a death benefit which is defined as follows:    Death benefit =
minimum of 1 x S    The accrued savings amount of your retirement benefit is
included in the above benefit. In other words, if you would die, the insurance
company would pay the accrued savings amount of the retirement benefit to your
heir with a minimum of 1 time annual base salary.    Where:    S = gross monthly
salary of December (preceding year) x 13.92    The cost for this death benefit
is entirely paid for by the Company. Who does receive the benefits? In which
order?    In case of death, the above benefits will be paid according to the
following order:   

 

1. Your wife / husband or legal cohabitant

  

 

2. Your children

   3. Everyone designed by you in a signed document    4. Your mother and father
   5. Your brothers and sisters    6. Every other legal heir(ess)    7. The
financial fund    Cytec allows you to change this order on condition that you
specify it in a signed document given to HR.

 

   5



--------------------------------------------------------------------------------

   USER’S HANDBOOK – AXA’S SUPPLEMENTAL PENSION PLAN FOR EMPLOYEES OF GRADE 20
OR MORE

 

  What does happen to my retirement benefits when I leave Cytec? What will
happen when I leave Cytec?   When, for whatever reason, you leave Cytec, your
supplemental pension plan stops. At retirement you will be entitled to the
retirement benefits which have been built up while you worked for Cytec and were
eligible for this supplemental plan, increased with the accrued return since
this date.   Be careful, the additional death cover stops immediately, which
means that you are no longer insured against this risk from that moment on. Can
I transfer my accrued rights in my new employer’s pension plan or elsewhere?  
Whatever the reason for leaving, you are the owner of the retirement capital.  

 

The following procedure is legally defined.

 

 

Chronological procedure to be followed by the employer, AXA and the employee

    

 

Action to take

   By who    Time limit   Announce your departure to AXA    Employer    30 days
  Inform employer    AXA    30 days   Inform employee    Employer    Immediately
  Communicate your choice to your former employer    Employee    30 days  
Communicate your decision to AXA    Employer    15 days   Execute the employee’s
decision    AXA    30 days

  What are the possible choices?   Choice 1    Keep the accrued amount (*) in
the plan   Choice 2    Transfer the already accrued amount (*) into the pension
plan (pension fund or insurance group) of your new employer   Choice 3   
Transfer the already accrued amount (*) into a “caisse commune”   Choice 4   
Transfer the already accrued amount (*) into a host structure   A host structure
is a group insurance which is isolated from the company group insurance and in
which you can transfer your accrued rights when you leave. You can also use them
to finance a death benefit.

 

   6



--------------------------------------------------------------------------------

   USER’S HANDBOOK – AXA’S SUPPLEMENTAL PENSION PLAN FOR EMPLOYEES OF GRADE 20
OR MORE

 

   Until end 2009 you still have a last option which consists in having the
accrued amount deposited in your bank account ( = surrender). Be careful, this
option does have negative consequences as the taxes are high.    (*) If you have
worked less than one year at Cytec, the accrued rights consist in the reserves
accrued with the personal contributions. If you leave the company with at least
one year seniority in the plan, then the accrued rights consist in the reserves
accrued with the personal contributions and the employer contributions. Which
choice do I have?    Here is a flowchart to help you make your choice. According
to your personal situation you can identify the most suitable option.    LOGO
[g40199g24u87.jpg]

 

   7



--------------------------------------------------------------------------------

   USER’S HANDBOOK – AXA’S SUPPLEMENTAL PENSION PLAN FOR EMPLOYEES OF GRADE 20
OR MORE

 

How do I communicate my choice?    Once AXA has been informed of your departure,
you will be informed by AXA within one month of the different possibilities
relative to your accrued pension rights.    You then have one month to
communicate your choice to AXA.    After this deadline, the transfer can still
be asked anytime. Surrender is still possible until end 2009. Who can I go to if
I still have questions?    For further questions, please send an email to the
following address:   

 

Filip.vandervelden@cytec.com

 

   8



--------------------------------------------------------------------------------

   USER’S HANDBOOK – AXA’S SUPPLEMENTAL PENSION PLAN FOR EMPLOYEES OF GRADE 20
OR MORE

 

   Final remarks    This handbook is for information only.    This handbook does
not open any rights. Only the official plan rules of Cytec’s supplemental group
insurance create such right. In case of dispute, only the official plan rules
are applicable.    You can get a copy of these rules by asking the HR
department.

 

   9